Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on November 20th, 2020.  Claims 1 to 20 are pending and examined below.

Claim Objections
Claims 1, 11, 13, and 17 objected to because of the following informalities:
Claims 1, 13, and 17 are missing conjunctions (likely “and”) before several final wherein clauses in a series.
Claim 11 contains “corresponding each”, which likely should be “corresponding to each”.
Appropriate correction is required.

Claim Interpretation
	Claims 1, 13, and 17 involve “associating … the first destination POI …”.  ¶[0015] of the specification discusses the interpretation of the terms like “associating”, and the Examiner is interpreting the term in accordance to the broadest reasonable interpretation according to the specification.  In particular, the Examiner is interpreted associating a destination POI with a node to mean that this POI and node correspond in some way in the physical world.
	Further, claims 1, 13, and 17 involve “returning … a physical location”.  ¶[0079] of the specification discusses the interpretation of the term “returning”.  The Examiner notes that language like “return” is used in software per se and implies that the invention is software per se.  However, for the purposes of examination, the Examiner is interpreting the term “returning” generically as “outputting”, which is in line with ¶[0079] of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 13, and 17 are rendered indefinite by the “determining” step.  In particular, substep (iii) “deeming the candidate node to be the location node …” establishes no standard to specify when a candidate node is the location node.  This “deeming” substep merely states the end result without specifying how this result is achieved, only that this “deeming” process somehow occurs using only the direction information from the image data.  This “deeming” substep amounts to functional language without any definite means to achieve the end result.
	Similarly, claims 4, 15, and 19 introduce distance information in the “receiving” step of claim 1 and add the additional limitation that the distance information is now somehow involved in this “deeming” substep of claim 1.  Again, this merely states the end result without specifying how this result is achieved, rendering the claims indefinite.
Moreover, the term “substantially the same” in claims 4, 15, and 19 is a relative term which renders the claim indefinite. The term “substantially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The matching of the distances are rendered indefinite by this language.
	Claims 7, 16, and 20 are rendered indefinite by the limitation that the “when the first path does not intersect the second path”.  To the best of the Examiner’s knowledge, the two paths should always intersect at the candidate node, so this language renders the claim indefinite since it is unclear when this conditional limitation may apply.  The Examiner believes that the claim in fact should refer to intersections away from the candidate node, which removes the incongruity here.
The term “corresponds” in claim 12 is a relative term which renders the claim indefinite. The term “corresponds” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The matching of the angles is rendered indefinite by this language.
	Dependent claims 2 to 12, 14 to 16, and 18 to 20 depend on independent claims 1, 13, and 17 and are therefore rejected under 35 U.S.C. 112(b) as well.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 14, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claims 1, 13, and 17 only use distance as a cost function, but claims 2, 14, and 18 introduce the option of using time instead.  The introduction of time broadens the scope (rather than narrowing it) of claims 2, 14, and 18 past what is claimed in the independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of navigation based on guide posts. This judicial exception is not integrated into a practical application because the claims amount to merely including instructions to implement an abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes.  Claim 1 is to a process (method), claim 13 to an apparatus (machine), and claim 17 to a non-transitory computer readable medium (machine).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  The claims recite an abstract idea, specifically the mental process of navigation based on guide posts.  This mental process is used by people everyday throughout the entire world.  This mental process involves evaluation (“determining … a location node …”) and judgment (“associating … the first destination POI …”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation.  The additional elements are “receiving … a map …”, “receiving image data …”, “returning … a physical location …”, “processors”, a “non-transitory computer readable medium”, a “mobile device”, and a “server system”.  The “receiving” steps are mere data gathering and are therefore a form of insignificant extra-solution activity.  The “returning” step is mere post-solution displaying and is a form of insignificant extra-solution activity.  The other additional elements are merely conventional, routine, and well-understood computer components.  As a result, the claims amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  All additional elements are insignificant.
This analysis does not change for the dependent claims:
Claims 2, 4 to 12, 14 to 16, and 18 to 20 introduce changes to aspects of steps of the mental process and therefore do not change the analysis.
Claims 3, 4, 12, 15, and 19 also introduce changes to the image data.  Therefore it changes aspects related to data gathering, a form of insignificant extra-solution activity.  The analysis does not change.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667     


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667